EXAMINER’S AMENDMENT

 The Patent Trial and Appeal Board affirmed the rejection(s) against independent claim 31, and affirmed the rejection(s) against claims 32-35 dependent thereon. The independent claim and dependent claims are cancelled by the examiner in accordance with MPEP § 1214.06. Prosecution is otherwise closed.

The claims have been amended as follows: 
Referring to claims 31-35, Claims 31-35 are “Canceled”.
 
Allowable Subject Matter

	This communication is in response to Paten Board Decision on September 09, 2021, in the application of Engelstad et al. for a “sensor/transmitter plug-and-play for process instrumentation” filed October 11, 2016.
 
Claims 1-30 and 36 are allowed.
Claims 1-15 and 36 are allowed as indicated in the previous Office Action.

Referring to claim 16, the following is an examiner’s statement of reasons for allowance:   the prior art either alone or in combination fail to disclose or suggest limitations that a sensor element directly and conductively connected to the sensor wires so as to transmit, over the sensor wires and without amplification and without signal processing, an analog sensor signal indicative of a process parameter sensed by the sensor element; memory circuitry having configuration data 

Claims 17-30 depend either directly or indirectly upon independent claim 16; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is (571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684